Citation Nr: 0602325	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  03-25 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to an effective date earlier than December 8, 
1992, for the award of service connection for anxiety 
reaction, with post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran served on active duty from July 1962 to October 
1966.

This matter arose before the Board of Veterans' Appeals 
(Board) from a July 2003 rating decision of the Cheyenne, 
Wyoming, Department of Veterans' Affairs (VA) Regional Office 
(RO), which found that an effective date earlier than 
December 8, 1992, for the award of service connection for 
PTSD was not warranted.  This rating action also amended the 
nomenclature of his disorder to include an anxiety reaction.  
In February 2005, the Board remanded this issue to the RO.  
The case is now again before the Board for further appellate 
consideration.


FINDING OF FACT

There is no indication in the record that any service 
connection claim for an anxiety reaction with PTSD, either 
formal or informal, was filed prior to December 8, 1992.


CONCLUSION OF LAW

The criteria for an effective date earlier than December 8, 
1992, for the award of service connection for an anxiety 
reaction with PTSD have not been met.  38 U.S.C.A. 
§§ 5103(a), 5103A, 5107, 5110 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.155, 3.159, 3.400(b)(2)(i), 3.400(q)(2) 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2005).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2005).

The Court's decision in Pelegrini, supra, held, in part, that 
a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision in a claim for VA 
benefits.  

In the present case, the veteran filed a substantially 
complete claim seeking an effective earlier than December 8, 
1992, for the award of service connection for an anxiety 
reaction with PTSD in March 2001.  The rating action denying 
this benefit was issued in July 2003.  After that rating 
action was issued, the AOJ sent the veteran a Statement of 
the Case in January 2004 which included the provisions of 
38 C.F.R. § 3.159, thus providing notice to the claimant of 
what information and evidence must be submitted to 
substantiate the claim, as well as what information and 
evidence must be provided by the veteran and what information 
and evidence would be obtained by VA.  This also notified the 
veteran that he could submit any evidence relevant to his 
claim.  The case was then remanded by the Board in February 
2005 so that a VCAA notification letter could be sent to the 
veteran.  He was sent VCAA letters in March and July 2005.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  See Conway v. Principi, 353 F.3d 1369 (2004).  

The Board finds that the timing error in this case is not 
prejudicial to the claimant.  The veteran was provided notice 
on at least three different occasions (see above).  He was 
sent VCAA notification letters in March and July 2005.  His 
representative stated that there was no further evidence to 
submit.  Therefore, it is found that the veteran was aware of 
the evidence and information that was needed to substantiate 
his claim; moreover, VA obtained those records that were 
available in relationship to the claim.  In addition, the 
claim was readjudicated following the provision of the 
notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of the claim and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, to decide the 
appeal would not be prejudicial error to the claimant.  

II.  Applicable laws and regulations

The award of effective dates is governed by 38 U.S.C.A. 
§ 5110 and 38 C.F.R. § 3.400.  According to the statute and 
regulation, the effective date of an evaluation and award of 
compensation based upon an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2)(i).

The law further provides that, when new and material evidence 
consists of service department records, the date should agree 
with the evaluation (since it is considered these records 
were lost or mislaid) or the date of receipt of the claim on 
which the prior evaluation was made, whichever is later, 
subject to the rules on original claims filed within one year 
after separation from service.  38 C.F.R. § 3.400(q)(2).

The Court of Appeals for Veterans Claims has also stated that 
the date of the filing of a claim is controlling in 
effective-date determinations.  See Lalonde v. West, 12 Vet. 
App. 377, 380 (1999).  It was found that the effective date 
of an award of service connection is not based upon the date 
of the earliest medical evidence demonstrating entitlement, 
but on the date that the application upon which service 
connection was ultimately awarded was filed with VA.  

According to 38 C.F.R. § 3.155 (2005), any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.

After the evidence in a case has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, at 54.

III.  Factual background and analysis

The veteran essentially contends, with the support of his 
attorney, that his anxiety reaction has existed since service 
and should have been handled by VA in 1967 when he first 
applied for benefits.  Therefore, he advances the belief that 
his claim for service connection has been pending since 1967.

The veteran was awarded service connection, for treatment 
purposes only, for several disorders, including anxiety, in a 
June 1967 rating action at the request of the Wichita, 
Kansas, VA Medical Center (VAMC) after he had sought 
treatment there.  The rating action was taken in response to 
a VA Form 10-2731, Request for Administrative and 
Adjudicative Action, from the VAMC.  The rating decision 
indicates that the VAMC was notified of the action by copy 
thereof.  The record does not contain a claim filed at that 
time for service connection for a psychiatric disorder.  In 
fact, there was no claim for compensation for any disability 
filed at that time, or for many years thereafter.

The veteran's original claim for disability benefits, on VA 
Form 21-526, Veteran's Application for Compensation or 
Pension, was received at the RO on December 8, 1992.  It 
specified only hearing loss, a broken heel bone, and a chest 
injury as the disabilities for which service connection was 
claimed.  On January 13, 1993, the RO received a VA Form 21-
4138, Statement in Support of Claim, on which the veteran 
requested that PTSD be added to his service connection claim.  
There is evidence of record which indicates that the veteran 
had been diagnosed with an anxiety reaction prior to the 
filing of the claim for compensation, e.g., on his U.S. 
Marine Corps separation examination in September 1966.  
However, as Lalonde, supra, states, the effective date of an 
award of service connection is not the date of the earliest 
medical evidence showing a diagnosis, but the date on which 
the application upon which service connection is ultimately 
awarded was received by VA.  

The evidence of record does not indicate that the RO was in 
receipt or possession of any communication from the veteran 
between his date of release from service and December 8, 
1992, that could be construed as either a formal or an 
informal claim for service connection for an anxiety reaction 
and/or PTSD.  The veteran's request for service connection 
for hospital and treatment purposes is not construed as a 
claim for service connection for an anxiety reaction, and 
neither the veteran nor his attorney has cited authority in 
law to the contrary.

There is no doubt, based upon the applicable laws and 
regulations, that it is the date of the claim, not the date 
of onset of an illness or disability, which is the 
determining criterion for the award of an effective date of 
service connection in this case.  The Court of Appeals for 
Veterans Claims has held that the mere presence of a 
disability does not establish intent on the part of a 
claimant to seek service connection for that disability.  See 
KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 
5 Vet. App. 33, 35 (1995).

In the instant case, the award of service connection for an 
anxiety reaction with PTSD was granted December 8, 1992, the 
date of receipt of the original claim.  This is the earliest 
possible effective date based upon the facts of the case and 
the applicable law and regulations.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an effective date 
earlier than December 8, 1992, for the award of service 
connection for an anxiety reaction with PTSD.


ORDER

Entitlement to an effective date earlier than December 8, 
1992, for the award of service connection for an anxiety 
reaction with PTSD is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


